   Case 1:20-cr-00030-BMC Document 3 Filed 01/24/20 Page 1 of 2 PageID #: 9



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA,

               - versus -                        20-CR-30 (ERK)

 IVAN REYES ARZATE,

                            Defendant.

 – – – – – – – – – – – – – – – – –X

                                  NOTICE OF APPEARANCE

              PLEASE TAKE NOTICE that Assistant United States Attorney Michael P.

Robotti from this point forward will be added as counsel in the above-captioned matter.

              All future correspondence to the United States in the above-captioned matter

should be sent to:

              Assistant U.S. Attorney Michael P. Robotti
              United States Attorney’s Office (Criminal Division)
              271 Cadman Plaza East, 5th Floor
              Tel: (718) 254-7576
              Fax: (718) 254-6321
              Email: michael.robotti@usdoj.gov
  Case 1:20-cr-00030-BMC Document 3 Filed 01/24/20 Page 2 of 2 PageID #: 10



              In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Michael P. Robotti at

the email address set forth above.


Dated: Brooklyn, New York
       January 24, 2020

                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                        By:     /s/Michael P. Robotti
                                                Michael P. Robotti
                                                Assistant U.S. Attorney

cc:    Clerk of the Court (ERK)
